UNITED STATES DISTRICT COURT                                        USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                       DOCUMENT
 -------------------------------------------------------------- X   ELECTRONICALLY FILED
 EFRAIN FERNANDEZ AGUIRRE,                                      :   DOC #:
                                              Petitioner,       :   DATE FILED: 9/18/2019
                                                                :
                            -against-                           :       19-CV-7048 (VEC)
                                                                :
 WILLIAM BARR, KEVIN MCALEENAN,                                 :       MEMORANDUM
 MATTHEW ALBENCE, JAMES MCHENRY,                                :         OPINION
 THOMAS DECKER, and CARL DUBOIS,                                :
                                                                :
                                              Respondents. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        Petitioner Efrain Fernandez Aguirre, who was detained by the immigration authorities,

filed a Petition for Writ of Habeas Corpus, pursuant to 28 U.S.C. § 2241, and a motion for a

preliminary injunction, seeking a bond hearing with constitutionally-adequate procedures.

See Pet., Dkt. 2; Notice of Mot., Dkt. 8. On August 16, 2019, this Court granted in part the

preliminary injunction and ordered the immigration court to provide Petitioner with a bond

hearing in which the Government bore the burden of proving the need for detention by clear and

convincing evidence. See Order, Dkt. 21. On August 22, 2019, Petitioner moved to enforce the

preliminary injunction, arguing that the immigration court had failed to comply with the Court’s

August 16 order. See Notice of Mot., Dkt. 23. On August 26, 2019, the Court held oral

argument, agreed that the immigration court had failed to comply with the Court’s order, and

ordered Petitioner to be immediately released from detention. See Order, Dkt. 30. This opinion

explains the Court’s ruling.

        Because the Court’s ruling has granted all of the relief requested in the Petition, no later

than October 4, 2019, Petitioner must show cause why the Petition should not be deemed

granted and this case marked closed.
                                          BACKGROUND

        The facts of this case are set forth in an opinion that the Court entered on August 19,

2019, which explained the basis for the Court’s August 16 order. See Opinion, Dkt. 22,

2019 WL 3889800, at *1–2 (slip op. at 1–3). As relevant here, on January 10, 2019, Petitioner

was placed into removal proceedings and charged with being present in the United States without

having been admitted or paroled. See id. at *1 (slip op. at 2). Upon his arrest, Petitioner was

detained by the immigration authorities pursuant to 8 U.S.C. § 1226(a). See id. On May 1,

2019, an immigration judge (“IJ”) conducted a bond hearing. See id. At the hearing, pursuant to

Board of Immigration Appeals (“BIA”) precedent, the IJ placed the burden on Petitioner to prove

that he was not a danger to the community or a flight risk in order to be released on bail. See id.

The IJ denied bail to Petitioner. See id. at *1 (slip op. at 3).

        On July 29, 2019, Petitioner filed the Petition and motion for a preliminary injunction,

seeking a new bond hearing in which the Government bore the burden of proving the need for

his detention by clear and convincing evidence, among other procedural safeguards. On

August 16, 2019, this Court granted in principal part the motion for a preliminary injunction.

See Order, Dkt. 21. The Court ordered that:

                [T]he Government must provide Petitioner with an individualized
                bond hearing in which, in order to justify Petitioner’s continued
                detention: (1) the Government must bear the burden of proving, by
                clear and convincing evidence, that Petitioner presents either a
                flight risk or a danger to the community; and (2) alternatives to
                detention and Petitioner’s ability to pay for a bond must be
                considered. If the Government fails to provide such a hearing by
                that date, the Government must immediately release Petitioner.

Id. at 1–2. On August 19, 2019, the Court filed an opinion explaining that the procedures the

Court had ordered were required by the Due Process Clause of the Fifth Amendment.

See Opinion, Dkt. 22, 2019 WL 3889800, at *2–3 (slip op. at 4–5).


                                                    2
        On August 21, 2019, the immigration court conducted a new bond hearing. See Supp.

Kim. Aff., Dkt. 25, Exs. A–B. At the outset of the hearing, the IJ noted that pursuant to this

Court’s order, “the government has the burden [of] proving [by] clear and convincing evidence

that the Petitioner presents either a flight risk or a danger.” Id. Ex. A at 1. The Government

argued that detention was warranted because Petitioner was both a danger to the community and

a flight risk. See id. at 3–5.

        As to dangerousness, the Government’s evidence was limited to Petitioner’s history of

arrests and traffic violations. See Supp. Kim. Aff. Ex. A at 3–5; id. Ex. C. The Government

provided the IJ with Petitioner’s rap sheet, showing that Petitioner had been arrested twice, once

on state charges of forcible touching (charges that were adjourned in contemplation of dismissal

and later dismissed) and once on state charges of strangulation, assault, menacing, resisting

arrest, and acting in a manner likely to injure a child (all of which were dismissed except for

resisting arrest, as to which Petitioner pleaded guilty). See id. Ex. A at 3–4; id. Ex. C. The

Government also provided the IJ the complaint and indictment associated with those charges;

those documents alleged that Petitioner committed the strangulation offense against his domestic

partner and that he committed the forcible-touching offense by grabbing the breasts of a female

bouncer who was escorting him out of a bar late at night. See id. Ex. C. Additionally, the

Government noted that Petitioner had multiple traffic violations, such as failing to use headlights

and driving without a license. See id. Ex. A at 3; id. Ex. C. The Government presented no

further evidence of Petitioner’s dangerousness. See id. Ex. A at 3–5; id. Ex. C.

        The Government argued that Petitioner was a flight risk because he was unlikely to be

granted relief from removal because his application for asylum was (in the Government’s view)

time-barred, and his other applications for relief required a “high burden” of proof. Supp. Kim.



                                                  3
Aff. Ex. A at 4–5. The Government argued that these facts, “coupled with his criminal history

and his violations of immigration law,” established that Petitioner was a flight risk. Id. at 5.

Later in the hearing, the IJ noted that Petitioner’s rap sheet showed that a bench warrant had been

issued for Petitioner for failing to appear in a prior criminal proceeding. See id. Ex. A at 3–5; id.

Ex. C.1 The Government presented no further evidence of flight risk. See id. Ex. A at 3–5; id.

Ex. C.

         The IJ denied bail, finding that Petitioner was both a flight risk and a danger to the

community. See Supp. Kim Aff. Ex. A at 9–10. As to flight risk, the IJ stated, without

explanation, that Petitioner’s bench warrant indicated that he was “a significant flight risk.”

Id. at 10. As to dangerousness, the IJ relied principally on Petitioner’s plea to resisting arrest.

See id. The IJ reasoned that “[r]esisting arrest is a danger to the community,” id. at 9, because it

presents the possibility that “maybe somebody could get hurt,” id. at 7. The IJ also noted that the

allegations in the complaint that charged Petitioner with forcible touching were “[o]f concern,”

id. at 9, and that Petitioner’s traffic infractions, while not themselves violent, were generally

“indicative of a mindset,” and, therefore, probative of dangerousness, id. at 7. The IJ later

clarified, in reference to Petitioner’s plea to resisting arrest, that “[f]or that reason alone, [he]

would deny bond.” Id. at 10.

         The next day, on August 22, 2019, Petitioner filed a motion to enforce the preliminary

injunction, arguing that the second bond hearing had not complied with this Court’s orders

because the IJ had failed to consider alternatives to detention and had not properly applied the




1
         Petitioner failed to appear at that proceeding because he was, at the time, incarcerated on different charges.
See Supp. Kim. Aff. ¶ 9. This fact was not discussed at the second bond hearing, however, because the Government
did not make it clear and because the IJ cut off Petitioner’s attorney before she should could explain it. See id. ¶ 10.


                                                            4
clear-and-convincing standard. See Pet.’s Mem. of Law, Dkt. 24, at 1–10. Petitioner asked the

Court to order his immediate release as a remedy. See id. at 10–11.

                                           DISCUSSION

I.     The Court Has Jurisdiction over Petitioner’s Motion

       A.      The Court Has Jurisdiction Pursuant to Its Authority to Enforce Conditional
               Grants of the Habeas Writ

       “It is well-settled that a district court can order a petitioner’s release” when granting a

petition for writ of habeas corpus. Phifer v. Warden, U.S. Penitentiary, Terre Haute, Ind., 53

F.3d 859, 864 (7th Cir. 1995). “This, in fact, is the very essence of habeas relief.” Id. Courts,

however, ordinarily favor “conditional grants” of the writ. Gentry v. Deuth, 456 F.3d 687, 691–

92 (6th Cir. 2006). A conditional grant occurs when a court finds that “a constitutional infirmity

justifies [the] petitioner’s release” but, as an “accommodation[]” to the Government, the court

“provides the [Government] with a window of time” to “cure the constitutional error” before

release is ordered. Phifer, 53 F.3d at 862, 864–65; see also Gentry, 456 F.3d at 691–92;

Hechavarria v. Whitaker, 358 F. Supp. 3d 227, 234–35 (W.D.N.Y. 2019); Rosa v. McCray, No.

03-CV-4643, 2004 WL 2827638, at *4 (S.D.N.Y. Dec. 8, 2004). The district court retains

jurisdiction to review the Government’s compliance with the conditional grant, that is, to

determine whether the Government properly cured the identified constitutional error.

See Leonardo v. Crawford, 646 F.3d 1157, 1161 (9th Cir. 2011); Gibbs v. Frank, 500 F.3d 202,

206 (3d Cir. 2007); Gentry, 456 F.3d at 692; Phifer, 53 F.3d at 865. If the Government fails to

cure the error, the court may grant the petition in full and order the Petitioner’s release.

See Gentry, 456 F.3d at 692; Phifer, 53 F.3d at 865; Hechavarria, 358 F. Supp. 3d at 243–44;

Rosa, 2004 WL 2827638, at *4.




                                                   5
       The Petition for Writ of Habeas Corpus in this case sought a bond hearing with

constitutionally-adequate procedural protections. Petitioner’s motion for a preliminary

injunction, filed the same day, sought substantially the same relief. The Court’s orders granting

the preliminary injunction, therefore, were essentially a conditional grant of the habeas writ: in

those orders, the Court agreed with Petitioner that the first bond hearing violated the Due Process

Clause, provided the Government one week to cure the constitutional errors, and warned that

failure to do so would result in Petitioner’s immediate release. Thus, upon entering those orders,

the Court retained jurisdiction to review the Government’s compliance. See Leonardo, 646 F.3d

at 1161; Gibbs, 500 F.3d at 206; Gentry, 456 F.3d at 692; Phifer, 53 F.3d at 865.

       In the present motion, Petitioner argues that the Government failed to comply with the

Court’s orders because his second bond hearing contained largely the same constitutional errors

as the first. This Court plainly has jurisdiction to review such a claim. Indeed, were jurisdiction

found to be lacking here, the Court’s prior orders would be essentially toothless, as the Court

would have no mechanism to enforce them. See Hechavarria, 358 F. Supp. 3d at 235

(“[C]onditional writs ‘would be meaningless’ if a habeas court could not determine compliance

with them.” (quoting Mason v. Mitchell, 729 F.3d 545, 549 (6th Cir. 2013))).

       B.      8 U.S.C. § 1226(e) Does Not Strip the Court of Jurisdiction to Review
               Petitioner’s Motion

       The Government argues that 8 U.S.C. § 1226(e) bars this Court from reviewing

Petitioner’s motion. That provision states:

               The Attorney General’s discretionary judgment regarding the
               application of this section shall not be subject to review. No court
               may set aside any action or decision by the Attorney General under
               this section regarding the detention or release of any alien or the
               grant, revocation, or denial of bond or parole.




                                                  6
8 U.S.C. § 1226(e). The Government concedes that although this provision forecloses review of

a challenge to an IJ’s “discretionary determinations,” the provision “does not preclude review of

‘[c]laims of constitutional infirmity in the procedures followed at a bond hearing.’” Gov. Mem.

of Law, Dkt. 28, at 9 (quoting Bogle v. DuBois, 236 F. Supp. 3d 820, 822 (S.D.N.Y. 2017)).

That concession is grounded in Supreme Court precedent. See Jennings v. Rodriguez, 138 S. Ct.

830, 841 (2018) (citing Demore v. Kim, 538 U.S. 510, 516–17 (2003)).

       Petitioner’s motion raises constitutional claims. He argues that the IJ failed in the second

bond hearing to consider alternatives to detention and failed to hold the Government to proof by

clear and convincing evidence. See Pet.’s Mem. of Law, Dkt. 24, at 5–10 & n.2. Specifically, as

to the latter argument, Petitioner argues that the evidence adduced at the hearing does not, as a

matter of law, establish flight risk or dangerousness to a clear-and-convincing standard (put

differently, that no rational person could find that the evidence adduced at the hearing satisfies

the clear-and-convincing standard). See Pet.’s Mem. of Law at 5–10 & n.2; Pet.’s Reply Mem.

of Law, Dkt. 29, at 4 n.3. Because this Court has held that consideration of alternatives to

detention and proof by clear and convincing evidence are required by the Due Process Clause,

Petitioner’s claims are of a constitutional dimension. See Argueta Anariba v. Shanahan, No. 16-

CV-1928, 2017 WL 3172765, at *4 (S.D.N.Y. July 26, 2017) (an argument that an IJ failed “to

apply the correct legal standard and to hold the government to its burden of proof” is an

argument that the bond hearing was “constitutionally deficient”).

       Section 1226(e) does not bar review of these claims. By its plain language, that provision

bars review only of an IJ’s “discretionary” determinations, such as an IJ’s weighing of different

pieces of evidence; it does not apply to claims that the IJ failed to comply with constitutionally-

mandated procedures in reaching those determinations. As one court put it, “[t]o the extent



                                                  7
[Petitioner] complains that his bond hearing was constitutionally deficient—that is, that the

[G]overnment’s evidence could not, as a matter of law, establish clearly and convincingly that

[he] was dangerous, and therefore he was not accorded the process he is due—he can seek

redress from this Court.” Cepeda v. Shanahan, No. 15-CV-9446, 2016 WL 3144394, at *2

(S.D.N.Y. Apr. 22, 2016).2

II.      The Second Bond Hearing Did Not Comport with Due Process or with this Court’s
         Orders

         Petitioner’s second bond hearing fell far short of the procedures required by due process

and by the Court’s August 16 and August 19 orders.

         First, the IJ failed to consider alternatives to detention. The bond hearing transcript is

utterly void of any discussion of whether non-incarceratory measures, such as home detention,

electronic monitoring, and so forth, could mitigate any danger that Petitioner posed to the safety

of the community. See Supp. Kim. Aff. Ex. A. The Government does not dispute this as a

factual matter; instead, the Government argues that consideration of such alternatives is

appropriate only after an IJ has found that detention is not necessary. See Gov. Mem. of Law at

17–18. In the Government’s view, “if the [migrant] presents a danger to the community, he is

not supposed to be released”; “only if the [migrant] is not a danger may the immigration judge

[then] consider alternatives to detention.” Id. This argument has the standard backwards. In the

August 16 order, this Court stated that “in order to justify Petitioner’s continued detention



2
         See also, e.g., Hechavarria, 358 F. Supp. 3d at 235–36; Torres v. Decker, No. 18-CV-10026, 2018 WL
6649609, at *1 (S.D.N.Y. Dec. 19, 2018); Enoh v. Sessions, No. 16-CV-85, 2017 WL 2080278, at *5 (W.D.N.Y.
May 15, 2017); Vargas v. Davies, No. 15-CV-3525, 2016 WL 3044850, at *4 (S.D.N.Y. May 27, 2016) (collecting
cases) (granting Petitioner leave to amend his petition because “Petitioner may have a viable constitutional claim to
the extent he is asserting that the IJ effectively failed to apply a clear-and-convincing standard by relying on
evidence that can never alone satisfy that standard as a matter of law”); cf. Liu v. I.N.S., 508 F.3d 716, 721 (2d Cir.
2007) (Court of Appeals would have jurisdiction to review an asylum determination if “the IJ used the wrong legal
standard in coming to his determination” or if “the IJ articulated the correct standard . . . [but] erroneously applied a
heightened standard” (emphasis omitted)).


                                                             8
. . . alternatives to detention . . . must be considered.” Order, Dkt. 21 (emphasis added). In other

words, the Court’s order required the IJ to consider alternatives to detention before concluding

that detention was appropriate. That procedure was intended to track the framework for pretrial

detention in the criminal context, where the purpose of considering alternatives is to determine

whether measures less intrusive than detention can achieve the same goal (reasonably assuring

the safety of the community). See 18 U.S.C. § 3142(e)(1) (allowing pretrial detention in criminal

cases only if a court finds “that no condition or combination of conditions will reasonably assure

the appearance of the person as required and the safety of any other person and the community”);

United States v. Johnson, 547 F. App’x 64, 65 (2d Cir. 2013); United States v. Berrios-Berrios,

791 F.2d 246, 251 (2d Cir. 1986); United States v. Paulino, 335 F. Supp. 3d 600, 612 (S.D.N.Y.

2018) (denying the Government’s application for pretrial detention because the defendant’s bail

conditions were “more than adequate to mitigate any concerns regarding dangerousness or risk

of flight that might exist”). By failing to consider alternatives to detention, the IJ failed to

comply with the requirements of due process.3

         Second, the IJ failed to comply with the standard of proof required by this Court’s orders.

The evidence adduced at the hearing was so minimal that it did not, as a matter of law, establish

Petitioner’s dangerousness by clear and convincing evidence. “[C]lear and convincing evidence

. . . means something more than ‘preponderance of the evidence,’ and something less than

‘beyond a reasonable doubt.’” United States v. Chimurenga, 760 F.2d 400, 405 (2d Cir. 1985).


3
          The Government’s argument appears to rely on BIA precedent, which states that an IJ should consider
alternatives to detention only “if he first determines that the [migrant] does not present a danger to the community.”
Matter of Urena, 25 I. & N. Dec. 140, 141 (B.I.A. 2009) (emphasis added); see also Gov. Mem. of Law at 17–18.
The Government’s citation to BIA precedent is puzzling. That precedent is precisely the source of the constitutional
infirmities that this Court identified in its prior orders. Indeed, in the same case, the BIA held that the migrant
should bear the burden of proof in a bond hearing—again, exactly the procedure that this Court has held is
constitutionally deficient. See Matter of Urena, 25 I. & N. Dec. at 141. The Government provides no reason why
the BIA’s holdings should control this Court’s constitutional analysis. See Hechavarria, 358 F. Supp. 3d at 242
(rejecting a variation of the Government’s argument).


                                                           9
“To find danger to the community under this standard of proof requires that the evidence support

such a conclusion with a high degree of certainty.” Id. Here, the evidence of dangerousness

consisted, in its entirety, of a rap sheet and two charging instruments. The rap sheet showed that

Petitioner had some traffic tickets, charges for low-level state offenses (all of which were

dismissed and all but one of which were misdemeanors), and a guilty plea to resisting arrest (also

a misdemeanor). The charging instruments added very little to this analysis, and neither the

Government nor the IJ made any attempt to substantiate the allegations in those documents.4 In

fact, neither the Government nor the IJ made any effort to marshal any evidence beyond these

documents: in the entire hearing, no other documentary evidence was offered, no proffers of

evidence were made, and no witness testimony was taken. Based on this record, no reasonable

fact-finder could find by clear and convincing evidence that Petitioner posed a danger to the

community. That conclusion is beyond serious dispute.

         The IJ arrived at a different conclusion because he relied on impermissible speculation

and, therefore, failed to apply the standard of proof required by this Court’s orders. During the

hearing, the IJ stated that he believed that “resisting arrest is a violent offense” because “maybe

somebody could get hurt if a person resists arrest.” Supp. Kim Aff. Ex. A at 7. He also stated

that detention of Petitioner was warranted based on the conviction for resisting arrest “alone.”

Id. at 10. When rendering his decision, the IJ began his analysis with a recitation of the elements

of resisting arrest:




4
         The Government argues that charging instruments and rap sheets may properly be considered by IJs in
making bail determinations. See Gov. Mem. of Law at 13–14. The Court has no quarrel with that assertion. The
Court holds only that the documents in this case, combined with all of the other evidence in the record, did not, as a
matter of law, come anywhere close to showing by clear and convincing evidence that Petitioner posed a danger to
the community.


                                                           10
                  Resisting arrest is a danger to the community. [Petitioner]
                  admitted it as recently as January 10th. [New York] Penal Law
                  states a person is guilty of resisting arrest when he intentionally
                  prevents or attempts to prevent a police officer or peace officer
                  from affecting an authorized arrest of himself or another person.
                  If that’s not a danger to the community, then I don’t know what is.

Id. at 9. The elements of a person’s prior offense may, in some circumstances, be relevant to a

court’s determination of the person’s dangerousness. But here, the elements provide no

information about whether Petitioner, when he resisted arrest, engaged in any sort of violence or

otherwise endangered the safety of the community. See People v. Stevenson, 31 N.Y.2d 108,

112 (1972) (resisting arrest does not require “that a defendant use force or violence” (internal

quotation marks omitted)). The elements of resisting arrest, then, are of extremely limited

probative value in assessing Petitioner’s dangerousness vel non. Nevertheless, the IJ did not

examine the facts underlying Petitioner’s resisting-arrest conviction; the record contains no

evidence at all of the conduct underlying that conviction.5 In order to arrive at the conclusion

that Petitioner was dangerous, therefore, the IJ had to have engaged in conjecture and guesswork

about facts not in the record before him. That is not, as a matter of law, permitted in a rational

fact-finding exercise—and certainly not in one where the standard of proof is clear and

convincing evidence. See Hechavarria, 358 F. Supp. 3d at 241 (“If the clear and convincing

standard means what it says, it cannot permit detention based on mere speculation that

[a migrant’s] release might possibly pose a danger.”); cf. United States v. Pauling, 924 F.3d 649,

656 (2d Cir. 2019) (in the context of a criminal trial, a reasonable finding of fact is a “logical

decision to conclude that a disputed fact exists on the basis of another fact that is known to

exist,” not a mere “suspicion or a guess”). In short, the uncontested record demonstrates that the


5
          Although the complaint charging Petitioner with forcible touching sets forth some details of the offense
(that Petitioner allegedly grabbed the breasts of a female bouncer who was escorting him out of a bar), the
instruments charging him with resisting arrest do not contain any such factual detail. See Supp. Kim. Aff. Ex. C.


                                                           11
IJ did not comply with this Court’s order to apply the clear-and-convincing standard when

assessing whether Petitioner was a danger to the community.

       The IJ also failed to comply with this Court’s direction to apply the clear-and-convincing

standard when assessing whether Petitioner was a flight risk. As with the evidence of

dangerousness, the evidence of flight risk was so insignificant that it did not, as a matter of law,

establish flight risk by clear and convincing evidence. The IJ’s finding that Petitioner was a

flight risk was based solely on the fact that Petitioner had, in July 2018, “received a bench

warrant . . . for failure to appear [in] a criminal case.” Supp. Kim. Aff. Ex. A at 10. The IJ made

no attempt to inquire into the circumstances of the bench warrant; if he had, he would have

learned that the bench warrant was issued because Petitioner was, at that time, incarcerated on

different criminal charges and, therefore, obviously unable to attend a court appearance. Id. ¶ 9.

Given that fact, combined with Petitioner’s record of attending other court appearances and the

total absence of any other evidence suggesting a risk of flight, no reasonable person could find,

based on this record and by clear and convincing evidence, that Petitioner was a flight risk. The

IJ, therefore, failed to comply with this Court’s order to apply that standard of proof.

       For all these reasons, the inescapable conclusion is that the IJ failed to comply with this

Court’s orders and to hold the Government to its constitutionally-required burden of proof.

III.   Release of Petitioner is an Appropriate Remedy

       The Government’s “[f]ailure to cure” a constitutional error identified in a conditional writ

of habeas corpus “justifies the district court’s release of the petitioner.” Phifer, 53 F.3d at 865;

see also Gentry, 456 F.3d at 692; Hechavarria, 358 F. Supp. 3d at 243–44; Rosa, 2004 WL

2827638, at *4.




                                                   12
       During oral argument, the Government argued that the Court should remand for a third

bond hearing, rather than ordering Petitioner’s release. See Tr. of Aug. 26, 2019 Conf., Dkt. 32,

at 14–16. The parties did not fully brief the issue of remedy, and the authorities appear divided

over whether the Court has discretion to consider remedies other than release or, alternatively,

whether the Government’s failure to cure a constitutional error following entry of a conditional

writ automatically requires the petitioner’s release. See Harvest v. Castro, 531 F.3d 737, 742–44

(9th Cir. 2008) (collecting cases). The Court need not decide this issue because immediate

release would be an appropriate remedy even if the Court had discretion to remand for another

bond hearing.

       The Court’s prior orders placing the burden of proof on the Government should have

been a very clear signal that the Government, at the second bond hearing, would need to marshal

its evidence to show that Petitioner was dangerous or a flight risk. Rather than doing so, the

Government simply photocopied the evidence packet that Petitioner had offered to disprove his

alleged dangerousness and flight risk at the first bond hearing (when Petitioner bore the burden

of proof). See Pet’s Mem. of Law at 2 (citing Supp. Kim. Aff. Ex. A at 1–3). The Government

submitted the packet to the IJ in the second bond hearing without making any effort to develop

further evidence, whether about the facts underlying the charges that had been dismissed or

otherwise. The IJ at the second bond hearing, for his part, showed no inclination to engage in

fact-finding or even any real understanding of what this Court’s orders required. Although he

recited the words “clear and convincing” at the outset of the hearing, Supp. Kim. Aff. Ex. A at 1,

his statement that a plea to resisting arrest is “alone” enough to warrant detention demonstrates

that he did not understand (or attempt to apply) the clear-and-convincing standard, id. at 10. And

his failure even to mention alternatives to detention evidences a failure to appreciate the



                                                  13
importance of that procedure to the Court’s orders. The Court, therefore, has little confidence

that allowing the Government a second do-over would reach a different, more constitutionally-

permissible result.

        Those facts, standing alone, would have been sufficient to make immediate release an

appropriate remedy. The Court notes two additional facts that supported that conclusion. First,

at the time that this motion was filed, Petitioner was scheduled to appear within a matter of days

for a hearing on his asylum application. See Opinion, Dkt. 22, 2019 WL 3889800, at *1 (slip op.

at 2). In the August 19 opinion, the Court found that Petitioner’s continued detention was

interfering with his ability to prepare for that hearing. See id. at *3–4 (slip op. at 6–7). The fact

that a third bond hearing would have caused delay and further hamstrung Petitioner’s ability to

prepare for the asylum hearing weighed in favor of immediate release and against giving the

Government another do-over. Second, at the time the motion was filed, the Government had

detained Petitioner for more than seven months without having offered any constitutional basis

for doing so. See id. at *1 (slip op. at 2). That is simply not acceptable in this country, and that

fact also weighed in favor of immediate release.

        For all these reasons, the Court granted the motion to enforce the preliminary injunction

and ordered Petitioner’s immediate release.6

        Because the Court’s ruling granted all of the relief requested in the Petition, no later than

October 4, 2019, Petitioner must show cause why the Petition should not be deemed granted and

this case marked closed.




6
         The Government argues that Petitioner should be required to exhaust his administrative remedies before
seeking relief from this Court. See Gov. Mem. of Law at 19–20. As stated in the August 19 opinion, only
prudential, not statutory, exhaustion applies here. See Opinion, Dkt. 22, 2019 WL 3889800, at *3–4 (slip op. at 5–
7). For the reasons stated in that opinion, the Court excused Petitioner from the exhaustion requirements. See id.


                                                          14
                                        CONCLUSION

       For all the foregoing reasons, the Court GRANTED Petitioner’s motion to enforce the

preliminary injunction and ordered Petitioner to be immediately RELEASED. No later than

October 4, 2019, Petitioner must show cause why the Petition should not be deemed granted and

this case marked closed.

       The Clerk of Court is respectfully directed to close the open motion at Dkt. 23.

SO ORDERED.
                                                         ________________________
Date: September 18, 2019                                    VALERIE CAPRONI
      New York, New York                                  United States District Judge




                                                15
